                 Case 2:19-cr-00095-JCC Document 44 Filed 03/23/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0095-JCC
10                               Plaintiff,                 ORDER
11          v.

12   BRANDON CHARLES HATCH,

13                               Defendant.
14

15          This matter comes before the Court on Defendant Brandon Hatch’s unopposed motion to
16   proceed with his sentencing hearing by video conference (Dkt. No. 41). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19   I.     BACKGROUND
20          Defendant Brandon Hatch was arrested for sexual abuse of a minor on May 29, 2019 and
21   has been in custody ever since. (See Dkt. Nos. 5, 12, 31.) Mr. Hatch pled guilty on January 14,
22   2020 but he has not been sentenced because the COVID-19 pandemic affected the Court’s ability
23   to conduct in-person hearings and Mr. Hatch declined to consent to a remote hearing. (See Dkt.
24   Nos. 20–24, 41 at 2.) In addition, the COVID-19 pandemic impacted Mr. Hatch’s attorney’s
25   ability and willingness to meet with Mr. Hatch in person at FDC Seatac to review the
26   presentence report and discuss strategy for the sentencing hearing. (Dkt. No. 37 at 2.) Mr. Hatch


     ORDER
     CR19-0095-JCC
     PAGE - 1
               Case 2:19-cr-00095-JCC Document 44 Filed 03/23/21 Page 2 of 2




 1   now moves to proceed with a remote sentencing hearing. (Dkt. No. 41.)

 2   II.    DISCUSSION

 3          Delaying Mr. Hatch’s sentencing would cause serious harm to the interests of

 4   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20, 06-21. Under General Order

 5   04-21, in-person proceedings will not resume until May 2021, at the earliest. See W.D. Wash.

 6   General Order 04-21. Even then, in accordance with public health guidance, the Court will be

 7   strictly limiting the number of people that can attend these proceedings in person. Id. In addition,

 8   Mr. Hatch seeks a 24-month sentence, which he argues would make him eligible for release now.
 9   (Dkt. No. 41 at 2.) Delaying Mr. Hatch’s sentencing by at least several more weeks would cause
10   serious harm to the interests of justice because Mr. Hatch has a strong interest in the speedy
11   resolution of this matter after pleading guilty more than fourteen months ago.
12   III.   CONCLUSION

13          For the foregoing reasons, the Court GRANTS Defendant Brandon Hatch’s motion to

14   proceed with his sentencing hearing by video conference (Dkt. No. 41).

15

16          DATED this 23rd day of March 2021.




                                                           A
17

18

19
                                                           John C. Coughenour
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR19-0095-JCC
     PAGE - 2
